 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 JUSTIN L. LEE
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5 Attorneys for Plaintiff
   United States of America
 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11 UNITED STATES OF AMERICA,                      CASE NO. 2:19-CR-00192-MCE
12                                  Plaintiff,    STIPULATION TO VACATE EVIDENTIARY
                                                  HEARING AND SCHEDULE STATUS
13                           v.                   CONFERENCE
14 JORGE LAMAS,                                   DATE: July 13, 2021
                                                  TIME: 10:00 a.m.
15                                  Defendant.    COURT: Hon. Morrison C. England, Jr.
16

17                                            STIPULATION

18         Plaintiff United States of America, by and through its counsel of record, and

19 defendant, by and through defendant’s counsel of record, hereby stipulate as follows:

20         1.     By previous order, this matter was set for a two-day evidentiary hearing

21 beginning on July 13, 2021. ECF 75. The Court’s order also set forth various deadlines in

22 advance of the evidentiary hearing. Id.

23         2.     On June 24, 2021, counsel for the defendant was admitted to the hospital for

24 a medical condition. On June 25, 2021, the parties conferred regarding counsel’s ability to

25 prepare for the upcoming evidentiary hearing, including meeting the Court’s deadlines.

26 Based on the facts that counsel for the defendant will be hospitalized for several days and
27 will undergo surgery to address the medical condition, the parties agreed it was

28 appropriate to request to reschedule the evidentiary hearing. Counsel for the defendant

      STIPULATION REGARDING EXCLUDABLE TIME        1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1 will not be able to prepare for the hearing nor meet the required deadlines while he is

 2 hospitalized.

 3         3.      Accordingly, by this stipulation, the parties jointly request that the Court

 4 vacate the July 13, 2021 evidentiary hearing, suspend the current deadlines, and set the

 5 matter for a status conference on July 29, 2021. The parties anticipate being prepared to

 6 set a new date for the evidentiary hearing at the July 29 status conference.

 7         IT IS SO STIPULATED.

 8

 9   Dated: June 25, 2021                              PHILLIP A. TALBERT
                                                       Acting United States Attorney
10

11                                                     /s/ JUSTIN L. LEE
                                                       JUSTIN L. LEE
12                                                     Assistant United States Attorney
13

14   Dated: June 25, 2021                              /s/ JESSE I. SANTANA
                                                       JESSE I. SANTANA
15
                                                       Counsel for Defendant
16                                                     JORGE LAMAS

17

18

19                                              ORDER

20         Good cause having been shown, the Court adopts the stipulation of the parties as its

21 order. The Court orders the that the July 13, 2021 evidentiary hearing is hereby

22 VACATED. The parties shall appear for a status hearing on July 29, 2021, at 10:00 a.m.

23 at which time the parties shall be prepared to set a new date for the evidentiary hearing.

24         IT IS SO ORDERED.

25 Dated: July 2, 2021

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME        2
30    PERIODS UNDER SPEEDY TRIAL ACT
